Order entered July 21, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00194-CV

 JOHN H. ROACH, INDIVIDUALLY, AND AS SOLE TRUSTEE OF THE
  CREDIT SHELTER TRUST AND THE MARITAL TRUST, Appellant

                                     V.

                 PATRICIA S. ROACH, ET AL., Appellees

                  On Appeal from the Probate Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. PR-21-00540-1

                                   ORDER

      Before the Court is appellees’ July 18, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to August 19, 2022.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE